--------------------------------------------------------------------------------

Exhibit 10.70

 
HEALTHWAYS, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
MARKET STOCK UNIT AWARD AGREEMENT


This MARKET STOCK UNIT AWARD AGREEMENT (the "Agreement"), dated GRANT DATE (the
"Grant Date") is by and between Healthways, Inc., a Delaware corporation (the
"Company"), and PARTICIPANT NAME (the "Grantee"), under the Company's Amended
and Restated 2014 Stock Incentive Plan (the "Plan").  Terms not otherwise
defined herein shall have the meanings given to them in the Grantee's employment
agreement with the Company (as may be amended from time to time, the "Employment
Agreement"), or in the absence of an Employment Agreement or if not defined in
the Employment Agreement, then the meanings given to them in the Plan.


Section 1.                          Market Stock Unit Award; Performance Goals. 
Subject to adjustment as set forth herein, the Grantee is hereby granted NUMBER
OF UNITS restricted stock units (the "Target Award") under the Plan, with the
specific number of restricted stock units earned to be determined in accordance
with Exhibit A hereto (the "Market Stock Units").  Each Market Stock Unit
represents the right to receive one share of the Company's Common Stock, $.001
par value (the "Stock"), subject to the terms and conditions of this Agreement
and the Plan.  Except as otherwise provided in Section 3 or Section 5.2, before
the Market Stock Units will be earned and settled, the Committee must certify
the level of achievement of the Performance Goals described in Exhibit A hereto
which the Committee shall do as soon as practicable after the third anniversary
of the Grant Date (the "End Date of the Performance Period", and such period,
the "Performance Period").  Any Market Stock Units that are not earned as a
result of the level of achievement of the Performance Goals at the End Date of
the Performance Period shall be immediately forfeited as of the End Date of the
Performance Period.


Section 2.                          Vesting of the Award.  Except as otherwise
provided in Section 3 and Section 5.2 below, 100% of the Market Stock Units
determined by the Committee to be earned pursuant to Section 1 hereof will vest
on the End Date of the Performance Period (the "Vesting Date"), as long as the
Grantee is serving as an employee of the Company on such date.  The Company
shall issue one share of the Stock to the Grantee in settlement of each earned
and vested Market Stock Unit (in the aggregate, the "Distributed Shares") at the
time the Market Stock Unit vests pursuant to this Agreement.  The Distributed
Shares shall be represented by a certificate or by a book-entry.


Section 3.                          Forfeiture on Termination of Employment.


3.1.            Termination by the Company for Cause.  If the Grantee's
employment with the Company is involuntarily terminated for Cause prior to the
End Date of the Performance Period, then all Market Stock Units will be
forfeited and the Grantee shall have no further rights with respect to such
Market Stock Units.
 

--------------------------------------------------------------------------------

3.2.            Termination by the Company without Cause or by the Grantee for
Good Reason. If Grantee's employment with the Company (a) is involuntarily
terminated by the Company for any reason other than termination for Cause, or
(b) is terminated by the Grantee for Good Reason, then, subject to Grantee's
execution of any release of claims provided for in the Employment Agreement, if
applicable, the Vesting Date shall be the effective date of Grantee's
termination of employment, and the number of Market Stock Units that shall vest
(the "Pro Rata Amount") shall be the product of (i) a fraction, the numerator of
which is the number of whole months during the Performance Period that the
Grantee was employed by the Company, and the denominator of which is the number
of months in the originally stated Performance Period, multiplied by (ii) the
number of Market Stock Units that would vest pursuant to Exhibit A if the
Performance Goals that had been achieved as of the Vesting Date were in fact
achieved on the End Date of the Performance Period, as further described on
Exhibit A. The Pro Rata Amount of Market Stock Units shall be settled in Stock
issued to the Grantee as soon as practicable following the Vesting Date. For
purposes of this Section 3.2, the terms "Cause" and "Good Reason" shall have the
meanings set forth in the Employment Agreement, or in the absence of an
Employment Agreement, the term "Cause" shall have the meaning given to it in the
Plan, and the term "Good Reason" shall mean (i) a material reduction in the
Grantee's base salary (unless such reduction is part of an across the board
reduction affecting all Company executives with a comparable title), or (ii) a
requirement by the Company to relocate the Grantee to a location that is greater
than 25 miles from the location of the office in which the Grantee performs his
or her duties at the time of such relocation.


3.3.            Termination by Death or Disability.  If the Grantee's employment
with the Company terminates by reason of death or Disability (as defined in the
Plan), then the Vesting Date shall be the date of Grantee's death or the
effective date of Grantee's termination of employment on account of Disability,
and the number of Market Stock Units that shall vest shall be the product of (i)
a fraction, the numerator of which is the number of whole months during the
Performance Period that the Grantee was employed by the Company, and the
denominator of which is the number of months in the originally stated
Performance Period, multiplied by (ii) the Target Award. The Market Stock Units
shall be settled in Stock issued to the Grantee (or Grantee's estate or personal
representative, as applicable) as soon as practicable following the Vesting
Date.


3.4       Termination by Reason of Retirement.  If the Grantee's employment with
the Company terminates by reason of Retirement (as defined in the Plan), the
Market Stock Units granted hereunder shall not be forfeited but shall be settled
in Stock to the Grantee in the manner as described in Section 2 (or otherwise)
as if the Grantee had continued employment through the Vesting Date (or such
other vesting event pursuant to Section 3.3 or Section 5.2) and based on actual
performance of the Company as determined in accordance with Section
1 and Exhibit A hereto.


3.5.            Other Termination.  Subject to Section 5.2, if the Grantee's
employment with the Company terminates for any reason other than as described in
Sections 3.1 through 3.4 above (or if Grantee fails to execute any release of
claims pursuant to the Employment Agreement, if applicable), then all Market
Stock Units that have not vested prior to the date of termination of Grantee's
employment will be forfeited and the Grantee shall have no further rights with
respect to such Market Stock Units.


2

--------------------------------------------------------------------------------

Section 4.                          Voting Rights and Dividends.  Prior to the
Vesting Date, the Grantee shall be credited with cash dividend equivalents with
respect to the Market Stock Units at the time of any payment of dividends to
stockholders on shares of Common Stock in accordance with the terms set forth in
the Plan, and such dividend equivalents shall be paid (in cash, without
interest) to the Grantee when the Market Stock Units to which they relate are
settled in accordance with this Agreement.  The Grantee shall not have any
voting rights with respect to the Stock underlying the Market Stock Units prior
to the vesting of the Market Stock Units and the issuance of the Stock as set
forth in Section 2.  A holder of Distributed Shares shall have full dividend and
voting rights as a holder of Stock.


Section 5.                          Restrictions on Transfer; Change in Control.


5.1.            General Restrictions.  The Market Stock Units shall not be
transferable by the Grantee (or his or her personal representative or estate)
other than by will or by the laws of descent and distribution.  The terms of
this Agreement shall be binding on the executors, administrators, heirs and
successors of the Grantee.


5.2.            Change in Control.


(a)            If in connection with a Change in Control, the acquiring
corporation (or other successor to the Company in the Change in Control) does
not assume the Market Stock Units, then a number of Market Stock Units shall
vest and be settled in Stock issued to the Grantee immediately prior to the
Change in Control equal to the greater of (A) the Target Award, or (B) the
number of Market Stock Units that would vest pursuant to Exhibit A if the
Performance Goals that had been achieved as of the date of the Change in Control
had in fact been achieved as of the End Date of the Performance Period.


(b)            If in connection with a Change in Control, the acquiring
corporation  (or other successor to the Company in the Change in Control)
assumes the Market Stock Units, and if Grantee's employment with the Company (or
its successor company) (i) is involuntarily terminated within 12 months
following a Change in Control for any reason other than termination for Cause,
or (ii) is terminated by the Grantee for Good Reason within 12 months following
a Change in Control, then subject to Grantee's execution of any release of
claims set forth in the Employment Agreement, if applicable, the Vesting Date
shall be the date of the termination of employment described in this Section
5.2(b), and a number of Market Stock Units shall vest and be settled in Stock
issued to the Grantee on the Vesting Date equal to the greater of (A) the Target
Award, or (B) the number of Market Stock Units that would vest pursuant to
Exhibit A if the Performance Goals that had been achieved as of the Vesting Date
were in fact achieved as of the End Date of the Performance Period. For purposes
of this Section 5.2(b), the terms "Cause" and "Good Reason" shall have the
meanings set forth in Section 3.2.


Section 6.                          Restrictive Agreement.  As a condition to
the receipt of any Distributed Shares, the Grantee (or his or her legal
representative or estate or any third party transferee), if the Company so
requests, will execute an agreement in form satisfactory to the Company in which
the Grantee or such other recipient of the shares represents that he or she is
purchasing the shares for investment purposes, and not with a view to resale or
distribution.


3

--------------------------------------------------------------------------------

Section 7.                          Market Stock Units Award Subject to
Recoupment Policy. The award of Market Stock Units is subject to the Healthways,
Inc. Compensation Recoupment Policy (the "Policy").  The award of Market Stock
Units, or any amount traceable to the award of Market Stock Units, shall be
subject to the recoupment obligations described in the Policy.


Section 8.                          Adjustment.  In the event of any merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
stock dividend, stock split or other change in corporate structure affecting the
Stock, the number of Market Stock Units subject to this Agreement, as well as
the performance criteria set forth on Exhibit A, shall be equitably and
proportionately adjusted by the Committee in accordance with the Plan and the
intent of this Agreement without duplication of Section 4.


Section 9.                          Tax Withholding.  The Company shall have the
right to require the Grantee to remit to the Company an amount necessary to
satisfy any federal, state and local withholding tax requirements attributable
to the vesting and payment of the Market Stock Units prior to the delivery of
the Distributed Shares, or may withhold from the Distributed Shares an amount of
Stock having a Fair Market Value equal to such federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.


Section 10.                          Plan.  This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan
that do not conflict with this Agreement are also provisions of this Agreement. 
If there is a difference or conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of this Agreement will govern. 
By signing this Agreement, the Grantee confirms that he or she has received a
copy of the Plan.


Section 11.                          Confidentiality, Non-Solicitation and
Non-Compete. In the event Grantee breaches any of the confidentiality,
non-solicitation or non-compete covenants set forth in the Employment Agreement,
if applicable, the Market Stock Units shall immediately thereupon expire and be
forfeited, and the Company shall be entitled to seek other appropriate remedies
it may have available in connection with such breach.


Section 12.                          Miscellaneous.


12.1.            Entire Agreement.  This Agreement and the Plan contain the
entire understanding and agreement between the Company and the Grantee
concerning the Market Stock Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Market Stock Units, either orally or in writing, that are not included in this
Agreement or the Plan.


12.2.            Employment.  By establishing the Plan, granting awards under
the Plan, and entering into this Agreement, the Company does not give the
Grantee any right to continue to be employed by the Company or to be entitled to
any remuneration or benefits not set forth in this Agreement or the Plan.


12.3.            Captions.  The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience.  They do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement.
4

--------------------------------------------------------------------------------



12.4.            Counterparts.  This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.


12.5.            Notice.  All notices required to be given under this Agreement
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.
 


To the Company:
Healthways, Inc.
(Grantee name and address)
701 Cool Springs Blvd
 
Franklin, Tennessee 37067
   

 


To the Grantee:
PARTICIPANT NAME
(Grantee name and address)
Address on File
 
at Healthways
   



12.6.            Amendment.  Subject to the restrictions contained in the Plan,
the Committee may amend the terms of this Agreement, prospectively or
retroactively, but, subject to Section 8 above, no such amendment shall impair
the rights of the Grantee hereunder without the Grantee's consent.


12.7.            Governing Law.  This Agreement shall be governed and construed
exclusively in accordance with the law of the State of Delaware applicable to
agreements to be performed in the State of Delaware to the extent it may apply.


12.8.            Validity; Severability.  If, for any reason, any provision
hereof shall be determined to be invalid or unenforceable, the validity and
effect of the other provisions hereof shall not be affected thereby.  Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.


12.9.            Interpretation; Resolution of Disputes; Section 409A.


(a)            It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.  Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.
5

--------------------------------------------------------------------------------



(b)            Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the Market Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a "short-term deferral" pursuant to
Section 1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall
be interpreted consistently therewith.  However, under certain circumstances,
settlement of the Market Stock Units or any dividend equivalent rights may not
so qualify, and in that case, the Committee shall administer the grant and
settlement of such Market Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code.  Further, notwithstanding
anything herein to the contrary, if at the time of a Participant's termination
of employment with the Company, the Participant is a "specified employee" as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant's
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment.  Each payment of Market Stock Units (and related
dividend equivalent rights) constitutes a "separate payment" for purposes of
Section 409A of the Code.


12.10.            Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Grantee's legal representative and permitted
assignees.  All obligations imposed upon the Grantee and all rights granted to
the Company under this Agreement shall be binding upon the Grantee's heirs,
executors, administrators, successors and assignees.




[remainder of page intentionally left blank; signature page follows]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused the Market Stock Unit Award
Agreement to be duly executed as of the day and year first written above.
 



  HEALTHWAYS, INC.    
By:  
/s/ Alfred Lumsdaine
Name:  
Alfred Lumsdaine Title:   Chief Financial Officer  




   
GRANTEE:  
PARTICIPANT NAME
Online Grant Acceptance Satisfies
Signature Requirement
 

7

--------------------------------------------------------------------------------

EXHIBIT A


Performance Period:  The three year period beginning on INSERT DATE.


Performance Goal:


Subject to the remaining provisions of this paragraph, the number of Market
Stock Units earned shall be determined based on the compounded annual total
shareholder return of the Company's Stock over the Performance Period.
Compounded annual total shareholder return will be calculated using a beginning
price equal to BEGINNING PRICE, and an ending price equal to the trading volume
weighted average price of the Company's Stock over the period beginning ten (10)
calendar days prior to the End Date of the Performance Period and ending on the
End Date of the Performance Period, and accounting for immediate reinvestment
(as of the ex-dividend date) of all cash dividends and other cash distributions
(excluding cash distributions resulting from share repurchases or redemptions by
the Company) over this period. In the event Grantee's employment terminates
under the circumstances described in Section 3.2 or the Market Stock Units are
settled pursuant to Section 5.2, the ending price shall be equal to the trading
volume weighted average price of the Company's Stock over the period beginning
ten (10) calendar days prior to the termination of Grantee's employment (or
Change in Control, if applicable), and the compounded annual total shareholder
return shall be determined as if such ending price were the price on the End
Date of the Performance Period (which, for the avoidance doubt, would remain the
third anniversary of the Grant Date).


The Target Award set forth in Section 1 of this Agreement shall be multiplied by
the applicable percentage set forth in the table below (rounded to the nearest
full share), with earned amounts above the 15% and below the 30% thresholds and
above the 30% and below the 45% thresholds listed below determined by the
Committee using straight-line interpolation:


Compounded Annual Total Shareholder Return as of the End Date of the Performance
Period
Percentage of Target Award Earned
 
Less than 15%
0%
15%
100%
30%
140%
45% or more
180%



8

--------------------------------------------------------------------------------




 